Citation Nr: 0718658	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable (zero percent) rating effective March 23, 
2004.  The veteran filed a notice of disagreement (NOD) with 
evaluation assigned for his service-connected hearing loss.  
The veteran also had an informal hearing conference and file 
review with a Decision Review Officer (DRO) from the RO in 
March 2005.

The RO issued a statement of the case (SOC) in September 
2005.  The veteran filed a substantive appeal pertaining to 
this issue (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2005.  Thereafter, the RO continued the 
denial of the claim on appeal, as reflected in a December 
2005 supplemental SOC (SSOC) and a May 2006 SSOC.

In July 2006, the veteran testified at a hearing before the 
undersigned acting Veterans Law Judge sitting at the RO.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the initial grant of service connection, the 
veteran is shown to have had no worse than Level "I" 
hearing loss for VA purposes in right ear and Level "I" 
hearing loss in the left ear.





CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In rating cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria formula 
for all possible schedular ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, April 2004 and October 2005 RO letters 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate his increased rating 
claim, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  After the appellant was afforded 
opportunity to respond to notice identified above, the May 
2006 SSOC reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of this 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

Regarding the Dingess/Hartman requirements, the Board notes 
that a June 2006 RO letter informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations; however, 
as with the notice addressed above, the timing of this notice 
is not shown to prejudice the veteran.  As the Board's 
decision herein denies the claim for an increased rating, no 
disability rating or effective date is being assigned; hence, 
there can be no possibility of prejudice to the veteran as 
regards the Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, VA 
treatment records from VA Medical Centers in Charleston and 
Columbia, South Carolina, and the report of a March 2005 VA 
examination.  

In summary, in connection with the RO's consideration of the 
claim for an initial compensable rating for bilateral hearing 
loss, the duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the veteran 
and his representative have been notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board does not have the authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Evaluation for Bilateral Hearing Loss

In an April 2005 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation, effective from March 
23, 2004.  The veteran has appealed that determination.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this case, the Board evaluates the level of impairment due to 
the disability throughout the entire time of the claim and 
considers the possibility of staged ratings.  

The Court has specifically noted that the assignment of 
disability ratings for hearing impairment are derived by 
mechanical application of numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 with respect to determining the severity 
of his service-connected bilateral hearing loss disability.  
See 38 C.F.R. §§ 3.159(a); 4.85 (2006). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a) and (d) (2006).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; Table 
VI and Table VII (2006).

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  Also, exceptional patterns of 
hearing impairment are evaluated under 38 C.F.R. § 4.86(b) 
when the puretone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c) (2006). 

The veteran and his representative contend that the veteran's 
service-connected bilateral hearing loss disability has 
increased in severity.  However, considering the pertinent 
evidence of record in light above-noted legal authority, the 
Board finds that the record presents no basis for the 
assignment of an initial compensable rating for bilateral 
hearing loss.

VA treatment notes dated from March to August 2004 reflect 
assessments of normal hearing to a moderately severe 
sensorineural hearing loss in the right ear and with normal 
hearing to a moderate sensorineural hearing loss in the left 
ear.  A March 2005 VA audio examination report showed 
puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
40
LEFT
35
30
20
25
25

The average of frequencies 1000 through 4000 Hertz was 29 
decibels for the right ear and 25 decibels for the left ear.  
The examiner listed the percentage of speech discrimination 
as 92 % in the right ear and 92 % in the left ear.  Under 38 
C.F.R. § 4.85(b), based on the puretone threshold averages 
and speech discrimination percentages, Table VI indicates a 
designation of Level "I" for the right ear and Level "I" 
for the left ear.  When applied to Table VII, these numeric 
designations translated to a noncompensable (zero percent) 
evaluation.

The claims file also contains an April 2006 private audiology 
evaluation report that included audiometric findings in 
graphic instead of numeric form.  Unfortunately, the Board is 
unable interpret audiograms which are presented in graphic 
rather than numerical form.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).

In this case, competent medical evidence of record simply 
does not support the assignment of a compensable evaluation 
for bilateral hearing loss.  The severity of the veteran's 
service-connected bilateral hearing loss disability does not 
more nearly approximate criteria for a compensable rating.  
See 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2006).  Further, evidence of record does not support 
assigning different percentage disability ratings (a 
"staged" rating) during the time period in question.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  The assigned schedular evaluation is 
not inadequate and provides for higher ratings for the 
veteran's service-connected bilateral hearing loss 
disability.  Objective medical findings that meet the 
schedular criteria for a compensable rating have not been 
shown.  Further, evidence of record does not show an 
exceptional disability picture.  The veteran's bilateral 
hearing loss disability residuals also have not required 
frequent periods of hospitalization or produced marked 
interference with employment.  For these reasons, the 
assignment of an extraschedular rating for the veteran's 
bilateral hearing loss disability is also not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


